575 So. 2d 798 (1991)
Larry MITCHELL, Appellant,
v.
STATE of Florida, Appellee.
No. 90-0131.
District Court of Appeal of Florida, Fourth District.
March 13, 1991.
Richard L. Jorandby, Public Defender, and Mallorye G. Cunningham, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Jacqueline Saltiel, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and his sentence as a habitual offender under section 775.084, Florida Statutes. The trial court's inquiry as to appellant's desire to discharge his court-appointed attorney was sufficient to enable the court to determine that there was no reasonable cause to believe a valid reason for discharge existed. Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973); Williams v. State, 427 So. 2d 768 (Fla. 2d DCA 1983). Additionally, we find no merit in appellant's challenge to the constitutionality of the habitual offender statute. The statute does not create a new substantive offense based on one's status as a habitual offender by eliminating gain time and parole consideration, but rather the enhanced punishment is only an incident to the offense charged. Eutsey v. State, 383 So. 2d 219 (Fla. 1980); Horne v. State, 566 So. 2d 77 (Fla. 4th DCA 1990); Johnson v. State, 564 So. 2d 1174 (Fla. 4th DCA 1990); Leggett v. State, 563 So. 2d 838 (Fla. 4th DCA 1990).
GLICKSTEIN and STONE, JJ. and WALDEN, JAMES H., (Retired), Associate Judge, concur.